Citation Nr: 0942036	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-10 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder, prior to July 19, 2007.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1945 to August 
1946.  The appellant is his wife.  

In a September 2006 rating decision, the RO found that the 
Veteran was not competent for purposes of VA compensation.  
In December 2006, the RO appointed the Veteran's wife (the 
appellant) as his fiduciary.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO).  

In an August 2007 decision, the Board denied the claim on 
appeal.  The Veteran appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  Pursuant 
to a September 2008 Joint Motion for Remand (Joint Motion), 
the Court remanded the issue of entitlement to an initial 
evaluation in excess of 30 percent for major depressive 
disorder for additional reasons and bases in compliance with 
the Joint Motion.  

In May 2008, the Veteran raised the issue of entitlement to a 
total disability rating based on individual unemployability.  
This issue has not been developed for appellate review, and 
is therefore referred to the RO for appropriate disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Board's August 7, 2007 decision which denied 
entitlement to an initial evaluation in excess of 30 percent 
for major depressive disorder precluded effective judicial 
review.

2.  The Veteran's service-connected major depressive disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks; it is 
not productive of occupational and social impairment with 
reduced reliability and productivity.



CONCLUSIONS OF LAW

1.  The August 7, 2007 Board decision which denied 
entitlement to an initial evaluation in excess of 30 percent 
for major depressive disorder denied the Veteran due process 
of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.904(a) (2009).

2.  The criteria for an initial or staged rating in excess of 
30 percent for major depressive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9434 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board denied the Veteran's claim of entitlement to an 
initial evaluation in excess of 30 percent for major 
depressive disorder by an August 7, 2007 decision.  The 
Veteran appealed the Board's decision to the Court.  Based on 
a September 2008 Joint Motion, the Court remanded the issue 
of entitlement to an initial evaluation in excess of 30 
percent for major depressive disorder for additional reasons 
and bases in compliance with the Joint Motion.

A July 2009 letter was sent to the Veteran in which he was 
given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  Neither the Veteran nor 
his representative have submitted additional evidence or 
argument. 

The Board may vacate an appellate decision at any time upon 
request of the Veteran or his or her representative, or on 
the Board's own motion, when a Veteran has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.904(a).  Here, the Court vacated the Board's August 2007 
decision based on the Joint Motion that the decision as 
written precluded effective judicial review.

Accordingly, in order to prevent prejudice to the Veteran, 
the August 2007 Board decision denying an initial evaluation 
in excess of 30 percent for major depressive disorder must be 
vacated, and a new decision will be entered as if the August 
2007 Board decision had never been issued.

II.  Merits of Claim

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Prior to the initial adjudication of the Veteran's claim, the 
RO's letters dated in December 2004 and November 2005 advised 
the Veteran of the evidence necessary to substantiate his 
claim, of the evidence that VA will seek to provide, and of 
the evidence that he is expected to provide.  In addition, 
prior to a March 2007 readjudication of the Veteran's claim, 
a March 2006 letter notified him of effective dates and the 
assignment of disability evaluations.  Dingess/Hartman, 19 
Vet. App. at 490; see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  The Veteran's 
claim for an increased rating for major depressive disorder 
stems from an initial rating assignment.  Courts have held 
that once service connection is granted, the claim is 
substantiated, that additional notice is not required, and 
that any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for this issue.  In addition, the 
purpose behind the notice requirements has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders, 487 F.3d. at 887, rev'd on other grounds, 129 
S. Ct. 1696.

The duty to assist the Veteran has also been satisfied in 
this case.  The Veteran's service treatment records, VA 
medical treatment records, and identified private medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, the Veteran was provided 
with two fee-based VA examinations, and he has not indicated 
that he found any of these examinations to be inadequate.  38 
C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In addition, the Board finds that the VA 
examinations obtained in this case are more than adequate, as 
they provided sufficient detail to determine the severity of 
the Veteran's service-connected major depressive disorder in 
light of the pertinent rating criteria.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion regarding the issue on 
appeal has been met.  38 C.F.R. § 3.159(c)(4).  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini, 18 Vet. App. 112.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, 19 Vet. App. 103, rev'd 
on other grounds, 444 F.3d 1328.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

The Veteran contends that he is entitled to an initial 
evaluation in excess of 30 percent for his service-connected 
major depressive disorder.  He contends that his major 
depressive disorder was more severe than initially rated.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In resolving this factual issue, the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Pertinent regulations do not require that all cases 
show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function, will be expected in all cases.  38 
C.F.R. § 4.21 (2009); see also Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply here, because the current 
appeal is based on the assignment of the initial rating for 
the disability at issue, following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Id.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  Id.

By an April 2005 rating decision, the RO granted service 
connection for major depressive disorder, and assigned a 30 
percent evaluation, effective July 30, 2004.  In April 2005, 
the Veteran filed a notice of disagreement with the assigned 
evaluation, and in March 2006, he perfected his appeal.  The 
present appeal stems from the RO's April 2005 assignment of a 
30 percent initial disability rating for major depressive 
disorder.  However, in May 2008, the Veteran filed an claim 
for an increased evaluation for his major depressive 
disorder.  By a September 2008 rating decision, the RO 
granted a 100 percent evaluation for the Veteran's major 
depressive disorder due to hospitalization for more than 21 
days, effective July 18, 2007.  The RO also granted a 100 
percent evaluation for major depressive disorder, effective 
August 24, 2007.

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan, 16 Vet. App. 436.  Accordingly, the 
evidence considered in determining the level of impairment 
under § 4.130 is not restricted to the symptoms provided in 
the diagnostic code.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9434, major depressive disorder 
is rated 30 percent disabling when there is objective 
evidence demonstrating occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is for application when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to suicidal ideation; obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has acknowledged the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 51-60 reflects moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 31-
40 reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A GAF score 
of 21-30 indicates that behavior is considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).  DSM-IV at 46-47.

The Veteran's service treatment records are negative for any 
diagnoses of or treatment for major depressive disorder.  The 
Veteran's March 1945 enlistment examination report reveals 
that a clinical evaluation was completely normal except for 
several carious teeth.  No psychiatric symptoms were noted.  
The Veteran was not treated for major depressive disorder 
during active service.  An August 1946 separation examination 
reflects that the Veteran's psychiatric status was normal.  
No psychiatric diagnosis was indicated.

A review of the post-service medical evidence shows that, on 
VA outpatient treatment in March 2004, the Veteran complained 
of feeling depressed "at times" with decreased sleep, 
decreased energy, and anhedonia.  The assessment included 
depression with signs and symptoms that were consistent with 
major depressive disorder.

On VA outpatient geriatric psychiatry treatment on December 
7, 2004, the Veteran complained of increased depression and 
irritability and an inability to sleep.  He also reported a 
history of depression, denied any suicidal thoughts, and 
admitted to "ruminations in the past."  Mental status 
examination of the Veteran showed that he was fully oriented, 
cooperative, and appropriate, with a negative and slightly 
irritable mood, little spontaneity in his speech, a blunted 
affect, no suicidal or homicidal ideation or psychosis, and 
satisfactory judgment.  The assessment was a recurrence of 
major depression.

On VA outpatient treatment on December 16, 2004, the Veteran 
complained of significant frustration due to chronic bowl 
incontinence since a hemorrhoidectomy 40 years earlier.  He 
stated that his frustration was "the basis of his mood 
symptoms evidenced by irritability, anger, hopelessness, 
[and] worthlessness."  The Veteran denied any suicidal or 
homicidal ideation, and reported that he had a supportive 
wife and stable home environment.  Mental status examination 
of the Veteran showed normal speech in an angry tone, an 
angry attitude at times, appropriate behavior, no psychomotor 
retardation or agitation, an "irritable" mood, an irritable 
and angry affect at times, non-delusional thought content, 
linear thought processes, no auditory or visual 
hallucinations, and intact insight and judgment.  The 
assessment was signs and symptoms of mild depression most 
likely secondary to the Veteran's general medical condition.

On VA fee-based psychiatric examination in February 2005, the 
Veteran complained of depression.  The VA examiner reviewed 
the Veteran's claims file, including his service medical 
records.  The Veteran reported that he was increasingly 
depressed, socially isolated, withdrawn, cranky, and moody.  
He was having difficulty concentrating, crying on a daily 
basis, feeling that his life was worthless, and consumed by 
depression.  The VA examiner stated that "[the Veteran] 
relates his problems to his physical difficulties."  The 
Veteran denied delusions, hallucinations, morbid mood 
changes, suicidal ideation, and any evidence of psychosis.  
The Veteran lost 15 pounds in the prior 6-8 months, had no 
appetite, and slept "fitfully."  He also reported declining 
memory, although the VA examiner stated "it is remarkably 
good for a gentleman who is eighty-four years old."  The 
Veteran was married and had no children.  He had retired over 
25 years earlier due to physical problems and difficulty 
getting along with others.  He lived in an apartment with his 
wife and was able to take care of himself physically, 
although he needed help with toilet issues.  Mental status 
examination of the Veteran showed coherent, relevant, non-
delusional, and organized thoughts, no bizarre or psychotic 
thought content, no suicidal, homicidal, or paranoid 
ideation, no recent auditory or visual hallucinations, a 
"friendly and pleasant" mood, a somewhat depressed mood 
when describing his frustrations at his physical problems and 
inability to take care of himself, normal speech in rate and 
tone, and "remarkably good cognitive functioning for a 
gentleman of eighty-four" with no evidence of major 
cognitive deficits.  The VA examiner stated that the Veteran 
had a "depressive reaction" secondary to his long-term 
physical difficulties that "are of such a constant, 
preoccupying nature that he has become increasingly depressed 
having to deal with them as he has gotten older."  The VA 
examiner opined that the Veteran's depressive illness was 
caused by or the result of his physical condition.  A GAF 
score of 50 was assigned.  The diagnosis was major depressive 
disorder secondary to physical problems.  In an addendum to 
this report, the VA examiner concluded that the Veteran's 
major depressive disorder was more likely than not secondary 
to his fistula-in-ano and hemorrhoidectomy complications.

The Veteran's wife complained on VA outpatient treatment in 
May 2005, June 2005, and October 2005 that he was ever more 
irritable with increased agitation, forgetfulness, and 
difficulties with some of his activities of daily living.  
The Veteran's wife also noted that the Veteran felt suicidal 
at times.  The VA physician indicated that the Veteran's 
presentation was most consistent with a progressing dementia 
process.  The VA physician reviewed a recent magnetic 
resonance imaging (MRI) scan of the brain which showed 
generalized atrophy, most prominent in the temporal and 
frontal lobes bilaterally.  The MRI also revealed atrophy of 
the hippocampal formations bilaterally.  Mental status 
examination of the Veteran showed fair grooming, normal 
speech in an angry tone, appropriate behavior, angry 
attitude, no suicidal or homicidal ideation, no psychomotor 
retardation or agitation, an "irritable" mood, an irritable 
and angry affect at times, non-delusional thought content, 
linear thoughts but paucity of thoughts, and fair insight and 
judgment.  The assessments included depression, cognitive 
impairment, and dementia.  This assessment was unchanged on 
VA outpatient psychiatric treatment on November 7, 2005, but 
the Veteran's wife reported that the Veteran developed 
hallucinations which she described as bad dreams and 
sometimes hearing voices.  The diagnosis was signs of 
depression and cognitive impairment, memory problems, and 
development of mild psychotic symptoms evidenced by auditory 
hallucinations and objective signs of cognitive impairment.

On VA fee-based psychiatric examination in November 2005, the 
Veteran's wife complained, "He's going downhill."  The VA 
examiner reviewed the Veteran's claims file, including his 
service medical records.  He stated that information was 
obtained from the Veteran's wife, who was a reliable 
historian and had been married to the Veteran for 18 years.  
The Veteran was unable to provide any medical history.  
According to the Veteran's wife, he started having serious 
concentration and memory problems following his most recent 
VA examination in February 2005 and became "quite 
incapacitated."  The Veteran's wife was told by a VA 
physician that her husband had severe dementia.  She also 
reported that the Veteran was suffering from hallucinations 
and delusions due to outbursts of temper and cursing as if he 
were responding to internal stimuli.  She reported further, 
"[The Veteran] spends most of his time slumped in a chair 
staring vacantly at a television.  He has slowly given up 
conversation and only responds inappropriately when 
approached now, remaining mute for most of the day."  The 
Veteran reported that he retired over 25 years earlier due to 
physical problems.  The Veteran was poorly shaved.  His 
clothing was somewhat rumpled.  He sat slumped over in a 
chair staring at the floor.  He refused to answer any verbal 
questions and made no eye contact with the examiner.  The 
Veteran's wife stated, "[T]his is how he remains for hours 
at a time."  A formal mental status examination was not 
carried out due to the Veteran's unresponsiveness.  The 
diagnosis was chronic organic brain dysfunction with 
psychotic features.  A GAF score of 30 was assigned.  The VA 
examiner stated that the Veteran was seriously impaired 
because of chronic brain dysfunction "and is essentially 
noncommunicative."  The Veteran also was not capable of 
handling his funds.  

January 2006 and May 2006 VA treatment records reflect that 
the Veteran's presentation was most consistent with a 
progressive dementia process.  The appellant noted that the 
hallucinations that the Veteran complained of were completely 
gone as a result of the medication which was prescribed.  She 
noted that the Veteran still had frequent nightmares.  Mental 
status examinations showed that the Veteran was fairly 
groomed and had normal speech with an angry tone.  His 
attitude was angry at times, but his behavior was 
appropriate.  There was psychomotor retardation on 
examination.  The Veteran noted that his mood "could be 
better."  His affect was irritable and angry at times, and 
was congruent to his mood.  He denied suicidal and homicidal 
ideation.  His thought content was non-delusional, and his 
thought process was linear but with a paucity of thoughts 
which were somewhat concrete.  The Veteran denied auditory 
and visual hallucinations and did not seem to hallucinate 
objectively.  Insight and judgment were fair.  The diagnoses 
were signs of depression and cognitive impairment with memory 
problems and objective signs of cognitive impairment.

In an August 2006 statement, the appellant described the 
symptoms of the Veteran's major depressive disorder.  She 
stated that she met the Veteran in June 1988, and that he was 
homeless and living in his car.  She reported that his 
attitude was negative and he had difficulty smiling.  She 
married the Veteran in October 1988.  She stated that the 
Veteran's depression and anxiety are chronic, and that the 
Veteran is losing his memory but that he never forgot what 
happened to him during service.  She reported that the 
Veteran had no friends, did not celebrate birthdays or 
Thanksgiving, that Christmas dinner was not good, and that 
they took no vacations.  She also indicated that the Veteran 
told her that he hoped he never woke up.

A September 2006 VA treatment record reflects that, on 
general examination, the Veteran was alert and fully oriented 
but agitated and easily frustrated, exhibiting paranoia.  He 
was not able to answer simple questions.  The diagnosis was 
known cognitive deficits and dementia with possible recent 
decompression or progression of the disease.  On VA 
outpatient mental health treatment in October 2006, the 
Veteran was "very interactive, talks appropriately, [and] 
make jokes."  He stated that he was not depressed anymore 
and he asked his VA examiner to write him a letter in 
connection with his initial rating claim.  The VA examiner 
stated that the Veteran had dementia, Alzheimer's type.  
Mental status examination of the Veteran showed normal speech 
in rate, tone, and volume, appropriate behavior, much less 
psychomotor retardation, a "much better" mood, a brighter, 
congruent affect, no suicidal or homicidal ideation or plan, 
no delusions, linear thought processes, no auditory or visual 
hallucinations, fair judgment and insight.  The diagnoses 
were dementia, Alzheimer's type; and depressive disorder, not 
otherwise specified.

In a November 2006 letter, D.L.S., M.D. stated that the 
Veteran "has been suffering from moderate-severe depression 
evidenced by anhedonia, depressed mood, poor sleep, 
irritability, difficulties concentrating....[and] chronic 
suicidal ideation."  Dr. D.L.S. stated that the Veteran 
recently was diagnosed with dementia which further impaired 
his quality of life.  Dr. D.L.S. stated that the Veteran's 
wife had told him that the Veteran "has never been able to 
work due to severe depression since he got out from service 
in the Army" and that the Veteran's depression had impaired 
his occupational and social abilities "for many years."  

On VA outpatient treatment in February 2007, the Veteran 
"appeared in good spirits."  He was interactive, more 
verbal, and smiled.  The Veteran's mental status examination 
was unchanged from October 2006.  The diagnoses included 
depressive disorder, not otherwise specific, and dementia, 
Alzheimer's type.  

On VA outpatient treatment in March 2007, the Veteran was 
agitated due to an appointment mix-up, and was irritable, 
dysphoric, and angry.  The Veteran felt "rejected" by VA's 
denial of his initial rating claim and complained that his 
severe depression during active service "needs to be 
understood."  The VA examiner stated, "[The Veteran's] 
behavior during the interview today is similar to past 
behaviors when he used to sit in the corner, withdrawn, with 
his head down, minimally interactive."  Mental status 
examination of the Veteran showed angry and increased volume 
of speech, behavior that showed a low frustration tolerance, 
psychomotor agitation, a "bad" mood, an angry, irritable, 
and belligerent mood, no suicidal or homicidal ideation, 
linear thought processes, no auditory or visual 
hallucinations, and fair judgment and insight.  The Veteran's 
GAF score was 51-60.  The assessment included recurrent major 
depressive disorder.

In a June 2007 letter, Dr. D.L.S. stated that the Veteran was 
suffering from severe depression due to anhedonia, a 
depressed mood, poor sleep, irritability, difficultly 
concentrating, and chronic suicidal ideation.  He was also 
suffering from an exacerbation of "disabling depression" 
that led to total occupational and social impairment 
evidenced by gross impairment in thought process and 
communication, hallucinations, grossly inappropriate behavior 
at times "when stressed out or frustrated even to the point 
of danger to hurt others," an inability to perform 
activities of daily living, partial disorientation in time 
and place at times with intermittently illogical speech, and 
unprovoked irritability.

The Board finds that the preponderance of the evidence is 
against an initial rating in excess of 30 percent for major 
depressive disorder.  

As noted above, GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Carpenter, 8 Vet. App. at 242.  The Veteran's GAF score of 50 
reflects serious symptoms or moderate difficulty in social, 
occupational, or school functioning.  The Veteran's GAF score 
of 51-60 reveals moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The Board 
acknowledges that the November 2005 VA examiner assessed a 
GAF score of 30, which indicates that behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or an 
inability to function in almost all areas.  However, the GAF 
score of 30 was based on a diagnosis of chronic organic brain 
dysfunction with psychotic features, and not on the Veteran's 
major depressive disorder.  Thus, the GAF score of 30 is not 
relevant the determination of the severity of the Veteran's 
major depressive disorder.  See DSM-IV at 46-47.  Although 
GAF scores are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See 
Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's 
classification of the level of psychiatric impairment, by 
word or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
Id.; see also 38 C.F.R. § 4.126 (2009); VAOPGCPREC 10-95, 60 
Fed. Reg. 43186 (1995).

The Veteran and appellant consistently reported depression, 
decreased sleep, decreased energy, anhedonia, irritability, 
hopelessness, worthlessness, frustration, and daily crying.  
The Veteran and appellant also noted suicidal ideation, 
social isolation and withdrawal, difficulty concentrating, 
loss of appetite, nightmares, anger outbursts, low self 
esteem, amotivation, and agitation.  The Board acknowledges 
that the Veteran and appellant also reported significant 
changes in memory and auditory hallucinations, but the 
medical evidence of record suggests that those symptoms are 
more likely the result of the Veteran's dementia than his 
major depressive disorder.  The evidence also indicates that 
the Veteran had a supportive wife and a stable home 
environment.

The medical evidence shows that the Veteran was regularly 
fairly groomed with normal but angry speech, appropriate 
behavior, no psychomotor agitation or retardation, non-
delusional thought content, linear thought process, and 
intact insight and judgment.  The medical evidence also 
reflects that the Veteran had an irritable, bad, or depressed 
mood, and an irritable, angry, or blunted affect.  In 
addition, there was no evidence of delusions, or bizarre or 
psychotic thought content related to the service-connected 
major depressive disorder.  On one occasion, there was little 
spontaneity in the Veteran's speech, and on another occasion 
there was psychomotor retardation and agitation.  The medical 
evidence also reflects that there was paranoia, but that it 
was more likely related to his dementia than his major 
depressive disorder.

The Board acknowledges the November 2006 and June 2007 
letters from Dr. D.L.S., the Veteran's VA treating physician.  
However, as noted in the Board's August 2007 decision, the 
Board does not find Dr. D.L.S.'s opinions to have significant 
probative value, as they are inconsistent with the medical 
evidence of record, including Dr. D.L.S.'s own objective 
findings in the Veteran's VA outpatient treatment records.  
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board must assess the credibility and 
probative value of the medical evidence in the record); 
Baldwin v. West, 13 Vet. App. 1, 8 (1999) (stating that the 
Board must analyze the credibility and probative value of the 
evidence of record, account for the evidence which it finds 
to be persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
Veteran); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the credibility and weight attached to the 
medical opinions are within the province of the Board).  In 
his June 2007 opinion, Dr. D.L.S. reported that the Veteran 
had "disabling depression" which left him totally impaired 
in occupational and social functioning, and that the Veteran 
exhibited symptoms including impaired thought process and 
communication, hallucinations, grossly inappropriate behavior 
to the point of being a danger to others, inability to 
perform most of the activities of daily living, partial 
disorientation in time and place, intermittently illogical 
speech, and unprovoked irritability.  However, the medical 
evidence of record, including numerous VA treatment records 
authored by Dr. D.L.S., are negative for any findings of 
impaired thought process, grossly inappropriate behavior to 
the point of being a danger to others, partial disorientation 
to time and place, or intermittently illogical speech.  
Although there is some evidence of impaired communication, 
hallucinations, and the inability to perform activities of 
daily living, the medical evidence suggests that these 
symptoms are the result of the Veteran's dementia, and not 
his depression.  Dr. D.L.S.'s June 2007 opinion also lacks 
probative value, as it does not account for the impact of the 
Veteran's dementia on his symptomatology - which has been 
indicated in the medical evidence of record.  Accordingly, 
for the reasons discussed above, the Board affords little 
probative value to the opinions provided by Dr. D.L.S.

Based on the probative evidence of record, the Board finds 
that the evidence does not show that the Veteran's is 
entitled to an initial evaluation in excess of 30 percent for 
his major depressive disorder.  38 C.F.R. § 4.130, Diagnostic 
Code 9434.  While there is evidence that the Veteran has had 
difficulty establishing social relationships, flattened 
affect, and disturbances in motivation and mood, there is no 
evidence of circumstantial, circumlocutory, or stereotyped 
speech; panic attacks; difficulty understanding complex 
commands; impaired judgment; or impaired abstract thinking.  
38 C.F.R. § 4.130, Diagnostic Code 9434.  In addition, 
although there is evidence of impaired memory, the probative 
medical evidence of record indicates that this is the result 
of the Veteran's progressing dementia, and not his service-
connected depressive disorder.  Accordingly, an initial 
rating in excess of 30 percent for major depressive disorder 
is not warranted.  Id.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  If the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran's major depressive disorder is evaluated as a 
mental disorder pursuant to 38 C.F.R. § 4.130, the criteria 
of which is found by the Board to specifically contemplate 
the level of disability and symptomatology.  As noted above, 
the Veteran's major depressive disorder is manifested by 
depression, decreased sleep, decreased energy, anhedonia, 
irritability, hopelessness, daily crying, worthlessness and 
frustration, suicidal ideation, social isolation and 
withdrawal, difficulty concentrating, low of appetite, 
nightmares, anger outbursts, amotivation, agitation, and low 
self esteem.  The evidence also shows that the Veteran has 
been fairly groomed with normal but angry speech; depressed 
and irritable mood; irritable, angry, and blunted affect; 
appropriate behavior; non-delusional thought content; linear, 
organized, and coherent thought process; and intact insight 
and judgment.  When comparing this disability picture with 
the symptoms contemplated by the Schedule, the Board finds 
that the Veteran's symptoms are more than adequately 
contemplated by the 30 percent disability rating for his 
service-connected major depressive disorder.  A rating in 
excess thereof is provided for certain manifestations of the 
service-connected major depressive disorder but the medical 
evidence of record does not demonstrate that such 
manifestations were present in this case.  The criteria for a 
30 percent disability rating more than reasonably describe 
the Veteran's disability level and symptomatology and, 
therefore, the currently assigned schedular evaluation is 
adequate and no referral is required.  

This is an initial rating case, following the grant of 
service connection, and thus the Board has considered whether 
"staged ratings" (i.e., different percentage ratings for 
different periods of time, based on the facts found) are 
warranted.  Fenderson, 12 Vet. App. at 119.  While there may 
have been day-to-day fluctuations in the Veteran's major 
depressive disorder, the evidence shows no distinct periods 
of time, since service connection became effective in July 
2004 until a 100 percent evaluation was assigned effective in 
July 2007, during which his major depressive disorder has 
varied to such an extent that a rating greater or less than 
30 percent would be warranted.  

	(CONTINUED ON NEXT PAGE)



ORDER

The August 7, 2007 Board decision is vacated.

An initial evaluation in excess of 30 percent for major 
depressive disorder prior to July 18, 2007 is denied.



____________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


